                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

RONALD ANGELO , SR. ,

              Plaintiff,

       V.                                : Civil Action No. 18-523-RGA

NVR, INC. et al. ,

              Defendants.


Ronald Angelo , Sr., Townsend , Delaware . Pro Se Plaintiff.

Scott G. Wilcox, Moor & Rutt, PA, Wilmington , Delaware . Counsel for Defendant NVR,
Inc.

Scott Thomas Earle , Zarwin , Baum , DeVito, Kaplan , Schaer, Toddy, P.C., Wilmington ,
Delaware. Counsel for Defendant Commonwealth Land Title Insurance Company.




                              MEMORANDUM OPINION




March 24 , 2020
Wilmington , Delaware
/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Ronald Angelo , Sr., filed this action on April 6, 2018 . (D .I. 1). He

appears prose and has paid the filing fee . The original complaint was dismissed and

Plaintiff was given leave to file an amended complaint (D . I. 34, 35). Before the Court

are Defendants' motions to dismiss the Amended Complaint and Plaintiffs motion to

amend . (D .I. 39 , 41 , 50) . Briefing is complete .

I.     BACKGROUND

       The facts and allegations of the original complaint are fully set forth in the Court's

previous Memorandum Opinion . (See 0 .1. 34 at 2-4) . The Court will discuss pertinent

new allegations or facts raise in the Amended Complaint in the "Discussion " section of

this Memorandum Opinion .

       When the Court dismissed the original complaint, it gave Plaintiff leave to file an

amended complaint on or before March 31 , 2019 . (D .I. 34 , 35). Plaintiff sought, and

was granted an extension of time until April 26 , 2019 to file an amended compla int.

(D .I. 36 , 37). Plaintiff's filing on April 23 , 2019 is docketed as an Amended Complaint.

(D .I. 38) . Defendant NVR, Inc. moves to dismiss the filing on the grounds that it is

actually a motion for reargument of the previous Memorandum Opinion and Order, and

the time has passed for Plaintiff to file an Amended Complaint or a motion for

reargument. (D .I. 40 at 2) . Defendant Commonwealth Land Title Insurance moves to

dismiss the Amended Complaint on the grounds that Plaintiff failed to file an amended

complaint that satisfies the basic Twombly/Iqbal pleading requirements . (D .I. 41 ).

Commonwealth Land Title also joins and incorporates by reference NVR's motion to


                                                 1
dismiss. Plaintiff opposes . Plaintiff has also filed a motion to amend the prayer for

relief, to which NVR has responded . (D.I. 50 , 51) .

II.    MOTION TO DISMISS

       In reviewing a motion filed under Federal Rule of Civil Procedure 12(b)(6), the

Court must accept all factual allegations in a complaint as true and take them in the light

most favorable to plaintiff. See Erickson v. Pardus , 551 U.S. 89, 94 (2007) . Because

Plaintiff proceeds prose, his pleading is liberally construed and his complaint, "however

inartfully pleaded , must be held to less stringent standards than formal pleadings

drafted by lawyers ." Id. A court may consider the pleadings , public record , orders ,

exh ibits attached to the complaint, and documents incorporated into the complaint by

reference . Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308 , 322 (2007) . A

Rule 12(b)(6) motion maybe granted only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the complainant, a

court concludes that those allegations "could not raise a claim of entitlement to relief."

Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007).

      "Though 'detailed factual allegations' are not required , a complaint must do more

than simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of

a cause of action ."' Davis v. Abington Mem 'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). I am "not required to credit bald assertions or legal

conclusions improperly alleged in the complaint. " In re Rockefeller Ctr. Props. , Inc. Sec.

Litig., 311 F.3d 198, 216 (3d Cir. 2002). A complaint may not be dismissed , however,

"for imperfect statement of the legal theory supporting the claim asserted. " Johnson v.

City of Shelby, 574 U.S. 10, 11 (2014) .
                                             2
       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347 . That plausibility must be found on the face of the complaint.

Ashcroft v. Iqbal, 556 U.S. 662 , 678 (2009) . "A claim has facial plausibility when the

[complainant] pleads factual content that allows the court to draw the reasonable

inference that the [accused] is liable for the misconduct alleged. " Id. Deciding whether

a claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense ." Id. at 679 .

       "In deciding motions to dismiss pursuant to Rule 12(b)(6), courts generally

consider only the allegations in the complaint, exhibits attached to the complaint,

matters of public record , and documents that form the basis of a claim . A document

forms the basis of a claim if the document is 'integral to or expl icitly relied upon in the

complaint. ' The purpose of th is rule is to avoid the situation where a plaintiff with a

legally deficient claim that is based on a particular document can avoid dismissal of that

claim by failing to attach the relied upon document. Further, considering such a

document is not unfair to a plaintiff because , by relying on the document, the pla intiff is

on notice that the document will be considered ." Lum v. Bank of Am. , 361 F.3d 217 n.3

(3d Cir. 2004) (internal citations omitted) ; see also In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

       A.     NVR's Motion to Dismiss

       NVR moves to dismiss the Amended Complaint pursuant to Rule 12(b)(6) on the

grounds that it is actually a motion for reargument of the March 13, 2019 Memorandum

Opinion and Order, and the time has passed for Plaintiff to file an Amended Compla int

or a motion for reargument. Commonwealth Land Title joins the motion and , as
                                              3
discussed below, moves to dismiss for failure to state a claim against it. (D .I. 41) . In

discussing Plaintiffs claims , NVR refers to the allegations in the original Complaint

found at Docket Item 1 and argues that Plaintiff's April 23 , 2019 "pleading is not an

Amended Complaint. " (D .I. 40 at 8) . NVR discusses the Amended Complaint only in

the context of a motion for reargument. NVR's position is that Plaintiff failed to timely

file an Amended Complaint and NVR asks the Court to close the case as ind icated in

the Court's previous order. (D .I. 40 at 2) . Plaintiff responds that, while the pleading

may not be in a proper format , he filed an Amended Complaint. (0 .1. 45, 48) .

        Plaintiffs filing refers to itself as the "Amended Complaint. " (See 0 .1. 38 at 3 ["I

wish to submit to the Court in addition to this Amended Complaint all the evidence cited

in the Original Complaint as stated for reference in this amended complaint. "]) . When

reading the filing , it could possibly be construed as a combined motion for

reconsideration and Amended Complaint given the numerous references and

discussions of portions of the Court's previous Memorandum Opinion and Order. (D .I.

38 at 7-11 , 14, 17).

        It is inappropriate to combine a motion and complaint into one document. A

pleading is a type of filing used to set forth a party's claims or defenses. See Fed . R.

Civ. P. 8. For example , a complaint, an answer to a complaint, and a counterclaim are

types of pleadings. See Rule 7(a) . In contrast, a motion is a request for a court order.

See Fed . R. Civ . P. 7(b) . Because these are different types of filings , to which different

rules apply, it is improper to combine them into one document. See Fed . R. Civ. P.

7(a)-(b) .



                                               4
       Plaintiff proceeds prose and is given some leniency. The Court considers that

Plaintiff sought, and received , additional time to file an amended complaint and that he

filed what he considered the Amended Complaint in a timely manner. Further, while

NVR construes the Amended Complaint as a motion for reargument, the Court has a

duty to construe prose pleadings liberally. See Haines v. Kerner, 404 U.S 519 (1972) ;

Allah v. AI-Hafeez, 226 F.3d 247, 249 n.3 (3d Cir. 2000). Accordingly, the pleading is

construed as an Amended Complaint; not a motion for reargument. The Court further

considers that the pleading is confusing , it lacks a basis for jurisdiction , a prayer for

relief, and it incorporates by reference allegations from the original Complaint that was

dismissed for failure to state claims upon which relief may be granted .

       Therefore, the Court will grant NVR's motion to dismiss to the extent that the

claims in the Amended Complaint raised against NVR will be dismissed without

prejudice .1 (D.I. 39) . Plaintiff will be given leave to file a second amended complaint on

the claims raised against NVR. As discussed below, the claims against Commonwealth

Land Title will be dismissed .




1
  The Court takes judicial notice that in 2008 and 2010, NVR, Inc., under the name
"Ryan Homes, " settled complaints for claims concerning fee obligations and multiple
misrepresentations in the sale of homes in the Odessa National development in
Townsend, Delaware. See https://news.delaware.gov/2013/11/05/attorney-generals-
office-announces-agreement-with-odessa-national-developer-to-resolve-complaints-it-
failed-to-timely-construct-amenities/ (last visited Mar. 19, 2020) .


                                               5
       8.     Commonwealth Land Title's Motion to Dismiss

       Commonwealth Land Title renews its motion to dismiss the claims against it.

(D .I. 11 , 41 ).2 The Amended Complaint seems to allege that: (1) Plaintiff paid for full

title coverage insurance for the property at issue (i.e., 611 Southerness Drive,

Townsend, Delaware) ; (2) the title insurance contained exclusions ; (3) Plaintiff did not

receive coverage on all recorded documents; (4) Commonwealth Land Title did not

inform him that it refused to cover the 2005 Declaration because it was excluded from

coverage ; and (5) in doing so , Commonwealth Land Title committed insurance fraud in

violation of 18 Del. C. § 2407 . (D.I. 38 at 25-28) .

       Commonwealth Land Title argues that even if Plaintiff has pied a cognizable

claim against it, he has failed to plead that he is an insured under any policy with it, and

even if he were , the Master and Maintenance Declarations are clear exceptions to the

policy. (D .I. 11 at 4; D.I. 47 at 2; D.I. 47-1) . Plaintiff argues that he has met all the

pleading requirements , that he was "invoiced for full coverage and excluded for some

recorded documents without [his] knowledge and permission ." (D .I. 46 at 9-10) .

       Attached to the Amended Complaint is a copy of the title policy at issue. (D .I. 38-

1 at 155-159). The policy was issued to Rosemary Angelo on August 27 , 2007 for the

property at issue. (Id. at 156). The policy states that "it does not insure against loss or

damages" for special exceptions including the Declaration of Restrictions recorded at

Deed Instrument No. 20050805-0078358 (see id. at 54 , Master Declaration of

Covenants and Restrictions for Odessa National Golf Club and Residential Community)



2Commonwealth Land Title 's renewed motion to dismiss incorporates its previous
memorandum of law in support of its motion to dismiss found at Docket Item 11.
                                          6
and Maintenance Declaration recorded in Deed Book 2890, page 70 and Deed Book

2890 , page 80 (see id. at 54-55 , Primary Maintenance Declaration for Odessa National

Corporation) . (Id. at 157).

       Under Delaware law,

       A title insurance policy is a contract of indemnity under which the insurer
       for a valuable consideration agrees to indemnify the insured in a specified
       amount against loss through defects of title to, or liens or encumbrances
       upon realty in which the insured has an interest. As such , it is subject to
       the same rules of construction as are other insurance policies. Basic to
       this problem of construction is a recognition of the principle that in such
       policies the [phraseology] must be liberally construed in favor of the
       insured and strictly construed against the insurer.

Pioneer Nat'/ Title Ins. Co. v. Child, Inc., 401 A.2d 68 , 69-70 (Del. 1979) (internal quotes

and citations omitted) (quoting Sandler v. N. J. Realty Title Ins. Co., 178 A.2d 1, 5 (N .J.

1962) and adopting the definition of a title insurance policy and the rules of construction

applied to one by the New Jersey Court) .

       As in the original complaint, the Amended Complaint fails to state any cognizable

claims against Commonwealth Land Title . The Amended Complaint seems to allege

that Plaintiff may raise a claim against Commonwealth Land Title since subsequent to

the time his wife purchased the property and obtained title insurance, the property at

issue was deeded to him (along with his wife Rosemary Angelo) as co-trustees under a

2015 revocable trust. However, the title insurance policy provided by Plaintiff indicates

that his wife is the insured of the property at issue, the exhibit attached to the Amended

Complaint does not define the word insured or contain any successor provisions , and

this case was commenced by Ronald Angelo , Sr. and not the trust or either of its co-

trustees . Thus , Plaintiff is not covered by the policy . Moreover, both the Master


                                             7
Declaration and the Maintenance Declaration are specifically excluded from the policy

at issue. Based upon the exclusions , Commonwealth Land Title has never had a duty

to Plaintiff relating to the declarations. See, e.g. , Regis Ins. Co. v. Graves, 2005 WL

273239 , at *3 (Del. Super. Ct. Jan 28 , 2005) .

       To the extent that Plaintiff raises claims pursuant to 18 Del. C. § 2407 for

insurance fraud , the claim fails as this Delaware statute does not provide a private right

of action . See Indianapolis Life Ins. Co. v. Hentz, 2008 WL 4453223 , at *4 (M .D. Pa .

Sept. 30, 2008) .

       The Amended Complaint fails to state a claim against Commonwealth Land Title .

Therefore, its renewed motion to dismiss will be granted .

Ill.   LEAVE TO AMEND

       Plaintiff moves to amend the Amended Complaint's prayer for relief. (D .I. 50) .

NVR responds . (0 .1. 51) . The Court thinks it is pretty clear that this motion to amend is

simply a settlement offer, and thus granting it or denying it will have no effect on

anything . Thus , the motion to amend will be dismissed without prejudice.

       Plaintiff will be given leave to amend his claims against NVR. Plaintiff is

reminded that should he opt to file a second amended complaint, all allegations shall be

contained in one pleading and he shall not incorporate by reference prior dismissed

complaints. In addition , the pleading shall name the parties, contain a basis for

jurisdiction statement, a statement of the claims , injuries, and a prayer for relief. Th is

Court's web-site - ded.uscourts.gov - has a prose general complaint that Plaintiff may

review for guidance by clicking on "Filing without an Attorney ," "Pro Se Forms ," "Pro Se

Del General Complaint. "
                                              8
IV.    CONCLUSION

       For the above reasons , the Court will : (1) grant NVR lnc.'s motion to dismiss to

the extent that the claims against it will be dismissed without prejudice (D.I. 39) ;

(2) grant Commonwealth Land Title Insurance Company's renewed motion to dismiss

(D.I. 41 ); (3) dismiss without prejudice Plaintiffs motion to amend the prayer for relief

(50) ; and (4) give Plaintiff leave to file a second amended complaint.

       An appropriate order will be entered .




                                              9
